DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-17 in the reply filed on 08/23/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “copper comprising ripios concentrate and tailings” in claim 1 is a phrase which renders the claim indefinite. It is not clear whether it is required for both the ripios concentrate and the tailings to contain or copper or whether only the ripios concentrate is required to contain copper. Since the specification does not refer to the tailings containing copper, the phrase shall be interpreted as requiring only the ripios concentrate to comprise copper.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation "a P80 of approximately 75 microns", and the claim also recites "preferably approximately 35 microns" which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The claim shall be interpreted as requiring a P80 of approximately 75 microns.
Claims 2-8, 10-14, and 16-17 are rejected due to dependence upon claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bartsch et al. (CA-2618608-A1), hereinafter Bartsch.
	Regarding Claim 1, Bartsch teaches a process for recovering copper (P. 1 L. 20-24), uranium (P. 2 L. 5-7), and gold and silver (P. 2 L. 8-10) which is the same as the claimed process for recovering copper, uranium, and one or more precious metals from an ore material.
	Bartsch further teaches the process including performing acidic leaching (P. 6 L. 9-11) in the presence of sparged oxygen or air and ferric ions (P. 10 L. 8-14) which encompasses the claimed forming a heap of the ore material; subjecting the heap of the ore material to an acidic heap leach using an iron containing acidic leach solution in the presence of an oxygen containing gas, and producing a pregnant leach solution and a ripios.
	Bartsch further teaches the process including a froth flotation to separate the copper concentrate from the tailings (P. 6 L. 12-15, P. 9 L. 12-19) which is the same as the claimed subjecting the ripios to flotation to produce a copper containing ripios concentrate and tailings.
	Bartsch further teaches the process including smelting to obtain copper (P. 6 L. 16-21) which is the same as the claimed subjecting the ripios concentrate to a smelting process to produce a smelted copper product.
	Bartsch further teaches recovery of copper and uranium from the pregnant leach solution (P. 11 L. 7-9) which is the same as the claimed recovering copper and uranium from the pregnant leach solution.

	Regarding Claim 2, Bartsch teaches the claim elements as discussed above. Bartsch further teaches the smelter output being forwarded to a copper electrorefining circuit to recover gold and silver 

	Regarding Claim 3, Bartsch teaches the claim elements as discussed above. Bartsch further teaches the process relating to recovery from copper sulphide concentrates (P. 2 L. 8-10) and uranium in the copper sulphide concentrate (P. 2 L. 5-7) which is the same as the claimed the ore material contains copper sulphides and uranium minerals.

	Regarding Claims 4-7, Bartsch teaches the claim elements as discussed above. Bartsch further teaches the process including smelting by known methods (P. 9 L. 28-P. 10 L. 7) which includes smelting to a matte followed by converting to blister copper (P. 3 L. 14-16) which is within the claimed the smelting process includes at least two smelting stages of claim 4, is within the claimed the smelting process includes a primary smelting stage and a secondary smelting stage of claim 5, is the same as the claimed the primary smelting stage is conducted in a matte smelting furnace of claim 6, and is the same as the claimed the secondary smelting stage is conducted in a direct to blister furnace of claim 7.

	Regarding Claim 8, Bartsch teaches the claim elements as discussed above. As discussed above, Bartsch teaches the raw material containing iron and Bartsch further teaches ferric iron being removed by the leach acid (P. 11 L. 10-25) as well as the leach resulting in the dissolution of iron (P. 16 L. 12-19) which is the same as the claimed the ore material also contains one or more iron containing minerals which partly or wholly comprise the source of the iron in the iron containing acidic leach solution.



	Regarding Claim 10, Bartsch teaches the claim elements as discussed above. As discussed above, Bartsch teaches the gas being air which is within the claimed the oxygen containing gas is air or oxygen enriched air.

	Regarding Claim 11, Bartsch teaches the claim elements as discussed above. As discussed above, Bartsch teaches copper and uranium being extracted from the pregnant leach solution which necessarily requires the pregnant leach solution to contain copper and uranium which is the same as the claimed the pregnant leach solution contains copper and uranium.

	Regarding Claim 12, Bartsch teaches the claim elements as discussed above. Bartsch further teaches the acidic leaching including an oxidation circuit resulting in the dissolution of the primary metal value which results in the lowering of ferric ion concentration (P. 7 L. 12-17) and that the reduced ferrous iron is oxidized to ferric and participates in the oxidation of the concentrate (P. 15 L. 15- P. 16 L. 5) which is the same as the claimed the iron containing acidic leach solution contains ferric ions which oxidise the ore material to dissolve copper and uranium, resulting in reduction to ferrous ions which are reoxidized to ferric ions by reaction with the oxygen containing gas.



	Regarding Claim 14, Bartsch teaches the claim elements as discussed above. Bartsch further teaches the process including milling in the first step (P. 6 L. 22-23) which is the same as the claimed the ripios is milled prior to flotation in step (c).

	Regarding Claim 15, Bartsch teaches the claim elements as discussed above. Bartsch further teaches examples where the concentrate contained a size range of about 80% passing 75 micron (P. 17 L. 10-13) which is the same as the claimed the ripios is milled to a particle size comprising a P80 of approximately 75 microns, preferably approximately 35 microns.

	Regarding Claim 16-17, Bartsch teaches the claim elements as discussed above. Bartsch further teaches the concentrate containing, and the processing recovering copper (Claim 2) as well as uranium, gold, and silver (Claim 23) which is within the claimed the ripios concentrate comprises copper containing sulphides, uranium minerals and one or more precious metals of claim 16 and is the same as the claimed the precious metal is gold and/or silver of claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736